Citation Nr: 0208402	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether injuries sustained on January 1, 1966 were in the 
line of duty.

2.  Entitlement to service connection for residuals of a left 
ear injury.

3.  Entitlement to service connection for residuals of a 
right ring finger injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from April 1962 to October 1966.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in White River Junction, Vermont, that determined 
that claims of entitlement to service connection for 
residuals of a left ear injury and for residuals of a right 
ring finger injury were not well grounded.  The appeal also 
arises from a May 1999 RO administrative decision that 
determined that a left ear injury and a right ring finger 
injury, which were received in an auto accident on January 1, 
1966, were not incurred in the line of duty.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In March 2001, the Board remanded the case to the RO to 
obtain the veteran's official military personnel file from 
the National Personnel Records Center (NPRC).  The Board also 
instructed the RO to re-adjudicate claims that had been 
denied as not well grounded.  Such action was accomplished 
and the case was returned to the Board.  


FINDINGS OF FACT

1.  On January 1, 1966, the veteran lost control of his 
automobile and rolled over sustaining injuries; he was taken 
to a private hospital where he was treated.  

2.  No service department line of duty determination, 
civilian accident report, or hospital blood alcohol content 
report is of record.  

3.  As a result of the auto accident, the veteran sustained a 
laceration of the left ear and an injury of the right ring 
finger.

4.  The auto accident and resulting injuries were proximately 
caused by the veteran's willful misconduct-operation of a 
motor vehicle while so intoxicated he could not control it.

5.  Other in-service injuries to the right ring finger caused 
no residual disability.  


CONCLUSIONS OF LAW

1.  Injuries sustained in a motor vehicle accident on January 
1, 1966, are the proximate result of the veteran's willful 
misconduct.  38 U.S.C.A. §§ 105, 1521, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.301 (2001); VAOPGCPREC 2-
97.

2.  A right ring finger disability was not incurred in active 
service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
regarding VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001).  VA has published regulations 
to implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  The Board finds that the requirements of the VCAA 
and the implementing regulations have been satisfied in this 
matter. 

As noted in the Board's March 2001 remand, the initial 
inquiry is whether the claimed injuries, a left ear 
laceration and a right ring finger injury, were sustained in 
the line of duty.  In its remand, the Board noted that the 
applicable law was discussed and summarized by the Court in 
Forshey v. West, 12 Vet. App. 71 (1998).  Since that time, 
the Court's holding in Forshey has been affirmed by the 
Federal Circuit.  See Forshey v. Principi, 284 F.3d. 1335 
(Fed. Cir. 2002).  

Because the veteran was in active Marine Corps service at the 
time of the injuries, his injuries are deemed to have been in 
the line of duty unless one of the exceptions named in 
38 U.S.C.A. § 105 applies.  Smith v. Derwinski, 2 Vet. 
App. 241, 244 (1992).  Under 38 U.S.C.A. § 105(a), there is a 
presumption that an injury incurred during active military, 
naval, or air service was incurred in the line of duty unless 
the injury was a result of the person's own willful 
misconduct.  A finding of willful misconduct negates the line 
of duty presumption.  See also 38 C.F.R. §§ 3.1(m), (n), 
3.301(a), (c), (d) (2001).  In all cases, 38 U.S.C.A. § 105 
establishes a presumption in favor of a finding of line of 
duty.  If the Board finds that an exception does apply and 
denies the claim solely on the basis of such exception, the 
Board must establish that denial of the claim is justified by 
a preponderance of the evidence.  38 U.S.C.A. § 5107(b) (West 
1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  No compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); VAOPGCPREC 2-97.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing and must be the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(1), (3).  
Proximate cause is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  If intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered to be the result of the person's own 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  

VA Adjudication Procedure Manual M21-1 states that VA must 
exercise care to guard against findings of willful misconduct 
on the basis of inconclusive evidence.  VA Adjudication 
Procedure Manual M21-1, Part IV, para. 11.04(c)(1).  This 
provision governs willful misconduct determinations in cases 
involving alcohol consumption.  VA Adjudication Procedure 
Manual M21-1, Part IV, para. 11.04(c)(2) indicates that a 
laboratory test showing a blood alcohol level of .100 percent 
or more creates a presumption of intoxication.  Forshey v. 
West, 12 Vet. App. 71, 75 (1998).

The veteran's service medical records (SMRs) reflect that he 
was struck on the tip of the right ring finger by a baseball 
or softball while trying to catch it in January 1963.  In 
November 1963, he slammed the handle of a plate machine on 
the same finger.  An X-ray was negative for fracture and the 
diagnosis was a hematoma.  The veteran was injured in an auto 
accident in Vermont on January 1, 1966, while on leave from 
the Marine Corps.  He was treated for a lacerated left ear at 
a hospital and was released on January 14, 1966, to return to 
his duty station at Camp Lejeune, North Carolina.  During 
treatment, he had reported that he had consumed an alcoholic 
beverage prior to the accident.  No blood alcohol content 
analysis is of record.  In a July 1997 administrative 
decision, the RO concluded that the auto accident injuries 
were in the line of duty and were not due to willful 
misconduct on the part of the veteran.  A separation 
examination report dated in October 1966 is entirely normal 
for the fingers and the skin.  

In January 1999, during development for the veteran's appeal 
for service connection, the RO received a Henry Putnam 
Memorial Hospital report dated January 1, 1966.  According to 
the report, a doctor stitched a badly lacerated left ear and 
then provided further treatment instructions to the veteran's 
spouse, rather than to the veteran himself.  Concerning the 
stitches, the doctor made the following annotation on the 
report: "Not to be removed 5 days-pt too intoxicated to 
comprehend-will contact wife."  The report notes that the 
time of treatment was 6:25 AM on January 1, 1966.  The report 
also notes that blood alcohol was drawn at 0645 with a state 
kit using acetone. 

Based on the above report, in a May 1999 administrative 
decision the RO determined that the claimed ear and finger 
injuries were the product of willful misconduct on the part 
of the veteran and could not be considered to have been 
incurred in the line of duty. 

In October 1999, the veteran testified that he had attended a 
party on New Years Eve but left about 6 AM the next morning 
because he was tired.  He admitted that he was intoxicated.  
He testified that his spouse thought he was too intoxicated 
to drive, although he felt fine.  She stayed at the party.  
He recalled that his car missed a curve and rolled over about 
eight times about three miles from the party.  He woke up in 
an emergency room.  He testified that he later pleaded no 
contest to charges, paid a fine, and lost his driver's 
license for a year. 

The RO has attempted to obtain relevant police reports, state 
motor vehicle department accident reports, and any additional 
hospital report, but the agencies contacted had no additional 
information.  The SMRs note that the veteran was seen at 
various times at a Camp Lejeune medical facility in the 
months following the injury; however, none of these reports 
indicates whether a line of duty determination was made by 
the service department.  

The Board notes that a service department's line of duty 
determination is binding on the Department of Veterans 
Affairs (VA) unless patently inconsistent with the 
requirements of the laws administered by VA.  38 C.F.R. 
§ 3.1(m) (2001).  In this case, the RO has attempted to 
ascertain whether the veteran's service department conducted 
a line of duty investigation; however, no document evidencing 
such an investigation or line of duty determination has been 
located.  Thus, the Board must determine whether the evidence 
of record otherwise preponderates against a finding of line 
of duty.  As noted below, the Board finds that the 
preponderance of the evidence in this case is "negative" 
that is, it argues for a misconduct etiology.  

The RO has found that a doctor's notation, made during 
treatment for those injuries, to the effect that the veteran 
was intoxicated at the time of treatment, was sufficient 
evidence to find that those injuries were due to the willful 
misconduct of the veteran.  The Board agrees that the 
doctor's notation evidences intoxication; however, there is 
also other evidence of that fact.  First, in his testimony, 
the veteran admitted he was intoxicated, and said his wife 
thought he was too intoxicated to drive.  Secondly, he gave 
no other reason for failure to control his automobile on the 
curve in the road, he merely said that he failed to make the 
curve.  Lastly, he admitted that he paid a court fine and 
lost his operator's license for a year because of the 
accident.  

In this case, the only evidence submitted by the veteran to 
controvert a finding of intoxication is the fact that he 
testified that he felt fine prior to the accident.  Weighing 
that against the negative evidence, and especially the 
doctor's notation that the veteran was too intoxicated during 
medical treatment to receive wound care instructions, the 
Board finds that the preponderance of it argues for 
intoxication.  However, the Board must still determine 
whether such intoxication proximately led to the claimed 
injuries, that is, whether the injuries would not have 
occurred absent any consumption of alcohol.  This raises the 
question of whether there was any intervening cause.  
Forshey, at 74.  

In Forshey, the Court upheld the Board's determination that 
there was no intervening cause for a motorcycle accident 
because the evidence clearly indicated such details as a dry 
road surface, clear weather, broad daylight, no apparent 
malfunction of the motorcycle, and that Forshey's blood 
alcohol had been measured at 0.139 percent.  The instant case 
is more difficult because no such details were provided.  
Given the time of day of the treatment report and the season 
of the accident, the Board will cautiously assume that it was 
not broad daylight at the time.  The veteran has not alleged 
that there were other intervening factors, however, such as 
the condition of the road, condition of the vehicle, other 
traffic, falling asleep at the wheel, or even an animal on 
the road.  He simply stated that he failed to make the curve.  
Thus, any of the intervening causes that the Court mentioned 
in Forshey appear to be ruled out.  The Board therefore finds 
that the evidence of record establishes that the injuries 
proximately resulted from driving while intoxicated, which is 
an act that involves conscious wrongdoing or known prohibited 
action on the veteran's part.  38 C.F.R. § 3.1(n)(1), (3); VA 
Adjudication Procedure Manual M21-1, Part IV, para. 
11.04(c)(1). 

Because a preponderance of the evidence establishes that 
willful misconduct proximately caused a left ear laceration 
and a claimed injury of the right ring finger, that claim 
must be denied.  Because a preponderance of the evidence 
otherwise establishes that no residual disability resulted 
from two earlier in-service injuries to the right ring 
finger, that claim is also denied.  In both instances, the 
benefit of the doubt doctrine is not for application because 
the evidence is not in relative equipoise.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claims of entitlement to 
service connection for residuals of a left ear injury and for 
residuals of a right ring finger injury are denied.



	(CONTINUED ON NEXT PAGE)




ORDER

1.  The injuries sustained by the veteran in a motor vehicle 
accident on January 1, 1966, were due to the veteran's own 
willful misconduct; line of duty for VA purposes for a 
January 1, 1966 accident is denied. 

2.  Service connection for residuals of a left ear injury is 
denied.

3.  Service connection for residuals of a right ring finger 
injury is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

